Exhibit 10.63

 

AVI BIOPHARMA, INC.

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”), made on this 8th day of February,
2008 (the “Effective Date”) by and between AVI BioPharma, Inc., an Oregon
corporation, with its principal office at 1 SW Columbia Street, Suite 1105,
Portland, OR  97258 (the “Company”), and Leslie Hudson, Ph.D. (the “Executive”).

 

RECITALS:

 

The Company desires to hire the Executive as Chief Executive Officer, and the
Executive desires to accept such position under the terms and conditions stated
herein.

 

NOW, THEREFORE, in consideration of the mutual benefits contained herein, the
sufficiency of which the parties acknowledge, the parties hereby agree as
follows:

 

AGREEMENT:

 

1.                                      Employment Term.

 

The term of employment (the “Term”) shall commence on the Effective Date and
shall continue until terminated in accordance with Section 12.  This Agreement
establishes an “at will” employment relationship between the Company and the
Executive as such term is defined and used under Oregon law.

 

2.                                      Duties.

 

(a)                                The Executive shall have all of the
authority, duties and responsibilities commensurate with being the Chief
Executive Officer of a public company of the size and nature of the Company and
such other duties commensurate with his position as may be assigned to him from
time to time by the Board of Directors of the Company (the “Board”).

 

(b)                               The Executive shall devote substantially all
of his business time to the service of the Company throughout the Term. 
Notwithstanding anything to the contrary herein, the Executive and the Company
acknowledge and agree that (i) the Executive may hold certain offices and
directorships within certain for-profit entities as set forth on Exhibit A to
this Agreement, (ii) the Executive’s devotion of reasonable amounts of time in
such capacities, so

 

--------------------------------------------------------------------------------


 

long as it does not materially interfere with his performance of services
hereunder, shall not conflict with the terms of this Agreement, and
(iii) Exhibit A may be amended from time to time by agreement of the parties. 
The Executive may also be involved in charitable and professional activities and
manage his personal investments so long as such activities, as determined by the
Board in good faith, do not materially interfere with the Executive’s duties
hereunder.  If the Board determines any activities described in this paragraph
materially interfere with the Executive’s duties, the Board shall provide
written notice to the Executive and a reasonable time period for the Executive
to reduce such activities to the extent necessary to reduce such interference to
a level reasonably acceptable to the Board with due regard for Executive’s
fiduciary duties to such other organizations.

 

3.                                      Compensation.

 

(a)                                Base Compensation.  During the Term the
Company shall compensate the Executive at an initial annual salary of four
hundred eighty thousand dollars ($480,000.00), payable in accordance with the
Company’s payroll practices in effect from time to time, and less amounts
required to be withheld under applicable law and requested to be withheld by the
Executive (as increased from time to time, “Base Compensation”). The Executive’s
Base Compensation shall be subject to review for potential increase (but not
decrease) on an annual basis. Except as otherwise provided in this Agreement,
the Base Compensation shall be prorated for any period of service less than a
full month.

 

(b)                               Bonuses.  The Executive shall be eligible for
an annual bonus.  The Board shall set performance objectives to achieve the
bonus compensation.  The payment amount will be determined in good faith by the
Board based on the Executive’s and the Company’s performance.  The bonus target
shall be sixty percent (60 %) of the Base Compensation.  The bonus, if any,
shall be paid within two and one-half (2-1/2) months after the end of the period
to which it relates.

 

(c)                                Equity Compensation.  On the Effective Date,
the Executive will be granted options to purchase six hundred sixty-seven
thousand (667,000) shares of the Company’s common stock (the “Options”) under
the Company’s 2002 Equity Incentive Plan (the “Plan”), with an exercise price at
the fair market value of the Company common stock on the Effective Date. 
Subject to accelerated vesting or termination as set forth herein, the Options
shall vest in equal annual installments over four (4) years.  In addition, on
the Effective Date, the Executive shall be issued three hundred thirty-three
thousand (333,000) shares of the Company’s common stock (the “Restricted Stock”)
under the Plan.  Subject to the following vesting schedule, and acceleration as
provided herein, the Restricted Stock shall be subject to forfeiture upon
termination of this Agreement: 100,000 shares of Restricted Stock shall become
100% vested on the Effective Date and the remaining 233,000 shares of Restricted
Stock shall vest in equal annual installments over four years commencing on the
Effective Date. The exercise price of the Options, the issuance price of the
Restricted Stock and all other terms and conditions associated with the Options
and Restricted Stock shall be determined in accordance with the Plan and grants
(the forms of which are annexed hereto as Exhibits B and C). To the maximum
extent possible, the Options shall be Incentive Stock Options.

 

--------------------------------------------------------------------------------


 

4.                                      Expenses.

 

The Company will reimburse the Executive for all expenses reasonably incurred by
him in discharging his duties for the Company, conditioned upon the Executive’s
submission of written documentation in support of claimed reimbursement of such
expenses, and consistent with the Company’s expense reimbursement policies in
effect from time to time.

 

5.                                      Benefits.

 

In addition to the compensation set forth above, the Executive shall be entitled
to the following benefits:

 

(a)                                During the Term of this Agreement, the
Company shall, at the Executive’s direction, either reimburse the Executive
monthly or pay on the Executive’s behalf monthly the monthly premiums required
to be paid by the Executive from time to time to the Pfizer healthcare provider
for Pfizer retiree healthcare coverage for the Executive and the Executive’s
spouse.

 

(b)                               Upon execution of this Agreement, the Company
shall promptly pay to the Executive’s counsel up to twenty-five thousand dollars
($25,000.00) for legal fees reasonably incurred by the Executive in connection
with the negotiation of this Agreement.

 

(c)                                The Company shall pay to the Executive
monthly a living allowance in the amount of four thousand five hundred dollars
($4,500.00) per month.  To the extent that these costs associated with the
living allowance are not tax deductible under Section 217 of the Internal
Revenue Code (“Code”), the Company agrees to provide the Executive with a
Gross-Up Payment, as defined and in accordance with Section 14 of this
Agreement.  Only four thousand dollars ($4,000.00) per month of this amount will
be subject to the Gross-Up Payment provisions of Section 14.  This living
allowance shall be provided for a period of twelve (12) months beginning one
month after the Effective Date.  If, following a review period of approximately
six (6) months after the Effective Date, the Company’s Board decides to relocate
the Company’s headquarters to a state other than Oregon, the amount set forth in
this paragraph (c) will be extended for an additional six (6) months.  In
addition, the Executive shall be reimbursed for one month of temporary living
expenses during his transition to Portland, Oregon.

 

(d)                               The Company will provide the Executive monthly
with a car allowance of one thousand dollars ($1,000.00) per month.  The
Executive shall also receive a Gross-Up Payment in accordance with Section 14 of
this Agreement with regard to such allowance.

 

(e)                                Within twenty-four (24) months of the
Effective Date, the Company will reimburse the Executive for the reasonable and
customary costs of selling a residence in Princeton, New Jersey (but not vacant
home carrying costs), shipment of personal effects to Portland, Oregon or other
headquarters location, and the customary closing costs associated with the
purchase of a residence in Portland, Oregon or the new headquarters location. 
In addition, Executive and his spouse will each be entitled during 2008 to
receive two round-trip economy

 

--------------------------------------------------------------------------------


 

fare airplane tickets for house-hunting purposes. To the extent that these costs
associated with relocation are not tax deductible under Section 217 of the Code,
the Company agrees to provide the Executive with a Gross-Up Payment in
accordance with Section 14 of this Agreement.

 

(f)                                  During the first year of employment,
beginning one month after the Effective Date, the Executive shall be reimbursed
for up to four (4) round trip economy plane tickets per month for travel
actually incurred between Portland, Oregon and Bend, Oregon.  If the Company’s
headquarters are relocated outside the state of Oregon during this period, this
benefit shall be extended to apply to travel actually incurred between the new
headquarters location and Bend, Oregon.  If the headquarters are relocated
outside the state of Oregon during the first year of employment, this benefit
shall be extended up to eighteen (18) months beginning one month after the
Effective Date.

 

(g)                               Subject to eligibility requirements, the
Executive shall be entitled to participate in such benefit plans and programs as
are generally available to all employees or executives as adopted by the Company
from time to time, including participation in the Company’s pre-tax spending
account (if any), stock purchase plan (if any), disability and life insurance
programs, and retirement plans (qualified and non-qualified).  Without limiting
the foregoing, the Company shall cover the Executive as an insured under the
Company’s standard directors and officers insurance policy insuring the
Executive against liability arising out of the performance of his duties, and
shall indemnify and hold the Executive harmless from liability arising out of
his services hereunder to the fullest extent allowed under Oregon law, including
but not limited to advancement of legal fees.  The provisions of the prior
sentence shall survive any termination of employment.

 

(h)                               The Executive shall be entitled to four
(4) weeks of paid vacation each calendar year.  The Executive shall also be
entitled to the same standard paid holidays given by the Company to senior
executives generally, all as determined from time to time by the Board. 
Vacation time shall accrue according to Company policy.

 

(i)                                   The Executive shall be entitled to nine
thousand five hundred dollars ($9,500.00) per year for reasonable expenses
incurred in connection with preparation of Executive’s federal and state income
tax returns and investment advice.  Such amount shall be paid in March of each
year during the Term, and shall be adjusted after good faith review by the Board
each year to reflect reasonable increases in the preparation of the returns and
investment advice.

 

(j)                                   Upon the Effective Date, the Executive
will be appointed to the Board and shall be renominated to the Board each time
his term would otherwise expire.  For the purposes of “Good Reason” being on the
Board shall be part of the Executive’s “position”.

 

6.                                      Confidentiality.

 

(a)                          In the course of his employment with the Company,
it is anticipated that the Executive may acquire knowledge (both orally and in
writing) regarding confidential affairs of the Company and confidential or
proprietary information including: (i) matters of a technical nature, such as
know-how, Inventions, processes, products, designs, chemicals, compounds,

 

--------------------------------------------------------------------------------


 

materials, drawings, concepts, formulas, trade secrets, secret processes or
machines, Inventions or research projects; (ii) matters of a business nature,
such as information about costs, profits and pricing policies; (iii) markets,
sales, suppliers, customers, plans for future development, plans for future
products, marketing plans or strategies; and (iv) other information of a similar
nature which is not generally disclosed by the Company to the public, referred
to collectively hereafter as “Confidential Information.” “Confidential
Information” shall not include information generally available to the public.
The Executive agrees that during the Term of this Agreement and thereafter,
other than in the good faith performance of his duties, he (1) will keep secret
and retain in the strictest confidence all Confidential Information, (2) not
disclose Confidential Information to anyone except employees of the Company
authorized to receive it and third parties to whom such disclosure is
specifically authorized, and (3) not use any Confidential Information for any
purpose other than performance of services under this Agreement without prior
written permission from the Company.

 

(b)                               If the Executive is served with any subpoena
or other compulsory judicial or administrative process calling for production or
disclosure of Confidential Information or if the Executive is otherwise required
by law or regulation to disclose Confidential Information, he may comply with
it, but the Executive will immediately, and to the extent feasible, prior to
production or disclosure, notify the Company and provide it with such
information as may be in his possession as may be reasonably requested by the
Company in order that the Company may take such action as it deems necessary to
protect its interest.

 

(c)                                  The provisions of this Section 6 shall
survive termination of this Agreement.

 

7.             Non-competition; Non-solicitation.

 

(a)                                The Executive agrees that for a two (2) year
period from the effective date of the termination of the Executive’s employment
with the Company, the Executive shall not directly or indirectly engage in or
have any ownership interest in, or participate in the financing, operation,
management or control of, persons, firms, corporations or businesses to the
extent such entity (collectively, the “Specified Entities”) engages in any
activity that competes with any of the Company’s business activities
(“Competitors”) at the time of such termination; provided however, that there
shall be no more than five (5) Specified Entities at any one time.  The Company
shall promptly notify the Executive of the Specified Entities after the
Effective Date in writing, and at any time up to sixty (60) days prior to the
effective date of any termination of the Executive’s employment the Company may
amend such list of Specified Entities by written notice to the Executive so long
so as at no time shall it include more than five (5) Competitors.  This
provision shall not prohibit the Executive from owning up to five percent (5%)
of any class of outstanding bonds, preferred stock or shares of common stock of
any such entity (whether or not such entity is a Competitor).

 

(b)                               For a period of two (2) years following
termination of employment with the Company for any reason, except with the
express written consent of the Company, the Executive agrees to refrain from
directly or indirectly recruiting, hiring or assisting anyone else to hire, or
otherwise counseling to discontinue employment with the Company, any person then
employed

 

--------------------------------------------------------------------------------


 

by the Company or its subsidiaries or affiliates, provided that the foregoing
shall not be violated by general advertising not targeted at Company employees
or by serving as a reference.

 

(c)                                In the event that the provisions of this
Section 7 should ever be deemed to exceed the duration or geographic limitations
or scope permitted by applicable law, then such provisions shall be reformed to
the maximum time or geographic limitations or scope, as the case may be,
permitted by applicable laws.

 

(d)                               The provisions of this Section 7 shall survive
termination of this Agreement and the term of employment.

 

8.                                              Covered Work.

 

(a)                                All rights, title and interest to any Covered
Work that the Executive makes or conceives (whether alone or with others) while
employed by the Company, belong to the Company. This Agreement operates as an
actual assignment of all rights in Covered Work to the Company. “Covered Work”
means products and Inventions that relate to the actual or anticipated business
of the Company or any of its subsidiaries or affiliates, or that result from or
are suggested by a task assigned to the Executive or work performed by the
Executive on behalf of the Company or any of its subsidiaries or affiliates, or
that were developed in whole or in part on the Company time or using the
Company’s equipment, supplies or facilities. “Inventions” mean ideas,
improvements, designs, computer software, technologies, techniques, processes,
products, chemicals, compounds, materials, concepts, drawings, authored works or
discoveries, whether or not patentable or copyrightable, as well as other newly
discovered or newly applied information or concepts. The foregoing does not
cover any product or Invention in which the Executive had or has any right,
title or interest prior to the Effective Date.

 

(b)                               The Executive shall promptly reveal all
information relating to Covered Work and Confidential Information to an
appropriate officer of the Company and shall cooperate with the Company, and
execute such documents (prepared at Company expense) as may be necessary, in the
event that the Company desires to seek copyright, patent or trademark protection
thereafter relating to same.

 

(c)                                In the event that the Company requests that
the Executive assist in efforts to defend any legal claims to Covered Works or
Inventions, the Company agrees to reimburse the Executive for any reasonable
expenses the Executive may incur in connection with such assistance. This
obligation to reimburse shall survive termination of this Agreement and the term
of employment.

 

(d)                               The provisions of this Section 8 shall survive
termination of this Agreement and the term of employment.

 

9.                                              Return of Inventions, Products
and Documents.

 

The Executive acknowledges and agrees that all Inventions, all products of the
Company and all originals and copies of records, reports, documents, lists,
drawings, memoranda, notes, proposals, contracts and other documentation related
to the business of the Company or

 

--------------------------------------------------------------------------------


 

containing any information described in this Section 9 shall be the sole and
exclusive property of the Company and shall be returned to the Company
immediately upon termination of the Executive’s employment with the Company or
upon the written request of the Company.  The foregoing shall not include
Executive’s rolodex and other address books (whether hard copy or electronic). 
The Executive shall also be entitled to retain his cell phone number and the
Company shall cooperate, as necessary, to transfer it to Executive upon
termination.

 

10.                                Injunction.

 

The Executive agrees that it would be difficult to measure damages to the
Company from any breach by the Executive of Sections 6, 7, 8, and/or 9 of this
Agreement, and that monetary damages would be an inadequate remedy for any such
breach. Accordingly, the Executive agrees that if the Executive shall breach
Sections 6, 7, 8, and/or 9 of this Agreement, the Company shall be entitled, in
addition to all other remedies it may have at law or in equity, to an injunction
or other appropriate orders to restrain any such breach without showing or
proving any actual damage sustained by the Company.

 

11.                               Obligations to Others.

 

Except for items disclosed to the Company, the Executive represents and warrants
to the Company that (i) the Executive’s employment by the Company does not
violate any agreement with any prior employer or other person or entity, and
(ii) the Executive is not subject to any existing confidentiality or
non-competition agreement or obligation, or any agreement relating to the
assignment of Inventions except as has been fully disclosed in writing to the
Company.  The Company acknowledges that the Executive has informed it of
limitations with regard to prior employers and where he is or has served as a
director.

 

12.                               Termination.

 

(a)                                  During the first year of employment the
Executive may voluntarily terminate his employment with the Company with or
without Good Reason upon giving the Company not less than ninety (90) days
written notice.  Thereafter, such written notice will be reduced to not less
than thirty (30) days.

 

(b)                                 The Company may terminate the Executive’s
employment without Cause and other than in connection with a Change of Control
(in both cases as defined below) upon giving the Executive thirty (30) days’
written notice of termination.

 

(c)                                  The Executive’s employment with the Company
shall terminate upon the occurrence of any one of the following:

 

(i)                             The Executive’s death;

 

(ii)                          The Executive’s Disability, which is defined as
the Board’s determination made in good faith and after consultation with a
qualified physician selected by the Board, that the Executive is incapable of
performing his

 

--------------------------------------------------------------------------------


 

duties under this Agreement, with or without reasonable accommodation because of
a physical or mental incapacity that has prevented the Executive from performing
his full-time duties for a period of ninety (90) consecutive calendar days and
the determination that such incapacity is likely to continue for at least
another ninety (90) days.  Termination under this paragraph (c)(ii) shall be
effective on the date specified in the notice of termination; or

 

(iii)                               The effective date of a notice sent to the
Executive terminating the Executive’s employment for Cause.

 

(d)                                 “Cause” means the occurrence of one or more
of the following events:

 

(i)                                     The Executive’s willful and repeated
failure or refusal to attempt in good faith to (x) comply in any material
respect with the reasonable lawful direction of the Board, or (y) to perform his
duties in accordance with this Agreement after notice to the Executive of such
failure or refusal;

 

(ii)                                  The Executive being indicted for,
convicted of, or pleading guilty or nolo contendere to, a felony;

 

(iii)                               The Executive engages in willful misconduct
that is materially detrimental to the reputation, character or standing of the
Company; or

 

(iv)                              The Executive’s willful and material breach of
Sections 6, 7 and 8 in this Agreement.

 

No act shall be deemed detrimental if taken in good faith that such act is not
adverse to the best interests of the Company.

 

(e)                                  “Good Reason” means the termination by the
Executive upon the occurrence of any of the below described events.  The
Executive must provide notice to the Company of the existence of such event
within ninety (90) days of the first occurrence of such event, and the Company
will have thirty (30) days to remedy the condition, in which case no Good Reason
shall exist.  If the Company fails to remedy the condition within such thirty
(30) day period, the Executive must terminate employment within two (2) years of
the first occurrence of such event.  The events which constitute a Good Reason
termination are:

 

(i)            A material reduction in the Executive’s Base Compensation;

 

(ii)           A material reduction in the Executive’s duties or
responsibilities or budget authority, including without limitation requiring the
Executive to report to a corporate officer rather than directly to the Board;

 

(iii)          Relocation of the Company’s headquarter offices at which the
Executive performs the substantial portion of his services to more than fifty
(50) miles from its then location, other than (x) to a location, even if in
excess of 50 miles from its then location, recommended in writing, or consented
to, by the Executive , or (y) a relocation which results in the Company’s
headquarter offices being closer to the Executive’s primary residence than prior
to such relocation; provided however, that this clause (iii) shall not

 

--------------------------------------------------------------------------------


 

apply to the first relocation, if any, of the Company’s headquarters following
the Effective Date; or;

 

(iv)                    A material breach of this Agreement.

 

13.                               Termination Compensation.

 

(a)                      Upon the Executive’s voluntary termination of
employment (other than with Good Reason) or termination of the Executive’s
employment for Cause, the Company shall pay the Executive all Base Compensation,
unpaid reimbursements, Gross-Up Payments and other unpaid expenses due through
the effective date of termination and any unused vacation accrued according to
the Company’s policies at such times as such amounts would otherwise be due
hereunder.  The Executive shall not be entitled to any other compensation,
including without limitation the right to receive benefits under Section 5 or
any bonus relating to the year in which such termination is effective.

 

(b)                                 Upon the Executive’s death, the Company
shall pay to the Executive’s estate or such other party who shall be legally
entitled thereto, all Base Compensation, earned but unpaid bonuses, unpaid
reimbursements, Gross-Up Payments and other unpaid expenses due at the date of
death at such times as such amounts would otherwise be due hereunder, plus a
continuation of Base Compensation and benefits under Section 5 (a) and (h) at
the rate set forth in this Agreement following the date of death for six
(6) months following the end of the month in which the death occurs.  The
Executive’s estate or such other party who shall be legally entitled thereto
shall have six (6) months to exercise all vested stock Options.

 

(c)                                  Upon the Executive’s Disability (as defined
above), the Company shall pay to the Executive all Base Compensation, earned but
unpaid bonuses, and unpaid reimbursements, Gross-Up Payments and other unpaid
expenses due at the effective date of termination because of Disability, accrued
but unused vacation in accordance with Company policy at such times as such
amounts would otherwise be due hereunder, plus a continuation of Base
Compensation and benefits under Section 5 (a) and (h) at the rate set forth in
this Agreement from such effective date of termination for six (6) months
following the end of the month in which the Executive’s termination for
Disability occurs.  Any such party who shall be legally entitled thereto shall
have six (6) months to exercise vested stock Options.

 

(d)                                 Upon termination of the Executive’s
employment by the Company without Cause  or by the Executive for Good Reason
where no Change of Control under Section 13(e) has occurred, the Company shall
pay to the Executive (i) all Base Compensation and earned but unpaid bonuses,
and unpaid reimbursements, Gross-Up Payments and other unpaid expenses due at
the effective date of termination at such time as such amounts would otherwise
be due hereunder and (ii) an amount equal to the sum of (x) two (2) years of
Base Compensation, (y) two (2) years of bonus compensation based on the average
of the past two years’ bonuses actually paid or if only one year’s bonus has
been paid, such bonus or if no bonus has been paid, 50% of the target  bonus for
the current year, and (z) two (2) times the then current annual cost of the
benefits under Section 5(a).  The sum of the amounts set forth in (ii)(x),
(y) and (z) in the preceding sentence shall be paid in equal monthly
installments over a period of twenty-four (24) months from the date of
termination provided that during the first six (6) months after

 

--------------------------------------------------------------------------------


 

termination, Executive shall be paid the lesser of (A) one fourth of such amount
and (B) the permitted amount under Treasury Regulation
Section 1.409A-1(b)(9)(iii) and any amounts paid under the foregoing formula
prior to March 15 of the calendar year following the calendar year of
termination (the “Non-Delayed Amounts”).  Any other amount due during such six
(6) month period shall be subject to Section 26 hereof.  If termination under
this Section 13(d) occurs before the second anniversary of the Effective Date,
fifty percent (50%) of unvested Options and fifty percent (50%) of unvested
shares of Restricted Stock shall immediately become fully vested and
exercisable.  If termination under this Section 13(d) occurs on or after the
second anniversary of the Effective Date, all unvested Options and all shares of
Restricted Stock shall immediately become fully vested and exercisable.  The
exercise period of all vested Options granted to the Executive pursuant to the
Company’s 2002 Equity Incentive Plan, or successor plan, shall be the earlier of
their original expiration date or six (6) months from the effective date of
termination.  Executive agrees and acknowledges that if Executive chooses not to
exercise vested Options within three (3) months following the date of
termination, such unexercised Options become non-qualified options under
applicable law.

 

(e)                                  Upon termination of the Executive’s
employment by the Company without Cause or by the Executive for Good Reason that
occurs within twelve (12) months of a Change of Control, the Company shall pay
to the Executive (i) all Base Compensation, earned but unpaid bonuses, and
unpaid reimbursements, Gross-Up Payments and other unpaid expenses due at the
effective date of termination at such time as such amounts would otherwise be
due and (ii) an amount equal to the sum of (x) two (2) years of Base
Compensation, (y) two (2) times the Executive’s target annual bonus at the
effective time of such termination and (z) two (2) times the then current annual
cost of the benefits under Section 5(a), (d), (g) and (i) plus the amount of the
benefits remaining to be paid under Section 5(c). The sum of the amounts set
forth in (ii)(x),(y) and (z) in the preceding sentence shall be paid in equal
monthly installments over a period of twenty-four (24) months from the date of
termination, provided that during the first six (6) months after termination,
Executive shall be paid the lesser of (A) one fourth of such amount and (B) the
Non-Delayed Amounts.  Any other amount due during the six (6) month period shall
be subject to Section 26 hereof.  In addition, all unvested Options and all
shares of Restricted Stock shall immediately become fully vested and exercisable
and all such vested Options may be exercised for a period of the earlier of
their original expiration date or six (6) months from the effective day of
termination.

 

(f)                                    As used herein, “Change of Control” shall
mean a change in ownership or effective control of the Company or a change in
the ownership of a substantial portion of the assets of the company within the
meaning of Treasury Regulation Section 1.409A-3(k)(5), with the following
modifications: (i) with respect to a change in ownership of a substantial
portion of the Company’s assets, a Change of Control shall mean the sale of all
or substantially all the assets of the Company (as opposed to forty percent
(40%) of such assets) and (ii) the criteria described in Treasury Regulation
1.409A-3(i)(5)(vi)(A)(1) shall be changed from thirty percent (30%) to fifty
percent (50%).

 

(g)                                 As a condition of payment of the amounts set
forth in this Section 13, if requested by the Company, the Executive agrees to
enter into a Separation and Release Agreement substantially in the form attached
hereto as Exhibit C.

 

--------------------------------------------------------------------------------


 

(h)                                 Amounts payable under this Section 13 shall
be net of amounts required to be withheld under applicable law and amounts
requested to be withheld by the Executive.

 

14.                               Gross-Up Payments.

 

(a)                                  If at any time it shall be determined that:

 

(i)                             any payment or distribution by the Company to
the Executive or for his benefit, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or any other plan,
arrangement or otherwise (the “Compensation Payment”) is or will be subject to
an excise tax imposed by Section 4999 of the Code, as an “excess parachute
payment” within the meaning of Section 280G of the Code; or

 

(ii)                              any Compensation Payment is or will be subject
to the additional twenty percent (20%) tax and interest under
Section 409A(a)(1)(B) of the Code; or

 

(iii)                           the value of the living allowance defined in
Section 5(c), the vehicle allowance defined in Section 5(d), and the relocation
expense reimbursement defined in Section 5(e), whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or any
other plan, arrangement or otherwise (the “Reimbursement Payment”) is or will be
subject to an income tax imposed because it is or will be included into the
Executive’s gross income; then

 

(iv)                          the Company shall pay the Executive an additional
amount (the “Gross-Up Payments”) such that the net amount retained by the
Executive:  after deduction of any taxes under Sections 14(a)(i) and (ii), and
any federal, state and local income and employment tax and excise tax imposed
upon the Gross-Up Payments, shall be equal to the Compensation Payment less any
federal, state, local income and employment tax on the Compensation Payment; and
after deduction of any taxes under Sections 14(a)(iii), and any federal, state
and local income and employment tax and excise tax imposed upon the Gross-Up
Payments, shall be equal to the Reimbursement Payment. For purposes of
determining the amount of the Gross-Up Payments, the Executive shall be deemed
to pay federal income tax and employment taxes at the highest marginal rate of
federal income and employment taxation in the calendar year in which the
Gross-Up Payments is to be made and state and local income taxes at the highest
marginal rate of taxation in the state and locality of the Executive’s residence
(or, if greater, the state and locality in which the Executive is required to
file a nonresident income tax return with respect to the Compensation or
Reimbursement Payment) on the date of the Compensation or Reimbursement Payment,
net of the

 

--------------------------------------------------------------------------------


 

maximum reduction in federal income taxes that may be obtained from the
deduction of such state and local taxes.

 

(b)                                 All determinations to be made under this
Section 14 shall be made by the Company’s independent public accountant (the
“Accounting Firm”) at the Company’s sole expense. The Accounting Firm shall
provide its determinations and any supporting calculations both to the Company
and the Executive within thirty (30) days of the event requiring a Gross-Up
Payment. Any such determination by the Accounting Firm shall be binding upon the
Company and the Executive. Within five (5) days after the Accounting Firm’s
determination, the Company shall pay (or cause to be paid) or distribute (or
cause to be distributed) to or for the benefit of the Executive such amounts as
are then due to the Executive under this Section 14.

 

(c)                                  In the event that the amounts under
Section 14(a) are subsequently determined by the Accounting Firm to be less than
the amount taken into account at the time a Gross-Up Payment is made, the
Executive shall repay to the Company, at the time that the amount of such
reduction in the excise tax is finally determined, the portion of the prior
Gross-Up Payment attributable to such reduction (plus the portion of the
Gross-Up Payment attributable to the excise tax and federal, state and local
income tax imposed on the portion of the Gross-Up Payment being repaid by the
Executive if such repayment results in a reduction in excise tax or federal,
state and local income tax deduction).  If Executive’s obligation to provide
such refund violates the prohibited loan provisions of the Sarbanes-Oxley Act,
no refund shall be required.

 

(d)                                 The Executive shall notify the Company in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Company of the Gross-Up Payments. Such notification
shall be given as soon as practicable but no later than fifteen (15) business
days after the Executive knows of such claim and shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
thirty (30) day period following the date on which the Executive gives such
notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Company notifies the
Executive in writing prior to the expiration of such period that it desires to
contest such claim, the Executive shall: (i) give the Company any information
reasonably requested by the Company relating to such claim; (ii) take such
action in connection with contesting such claim as the Company shall reasonably
request in writing from time to time, including, without limitation, accepting
legal representation with respect to such claim by an attorney reasonably
selected by the Company; (iii) reasonably cooperate with the Company in good
faith in order to effectively contest such claim; and (iv) permit the Company to
participate in any proceedings relating to such claim. The Company shall bear
and pay directly all costs and expenses (including additional interest and
penalties) incurred in connection with such contest and shall indemnify and hold
the Executive harmless, on an after-tax basis, for any excise tax, income tax or
employment tax, including interest and penalties, with respect thereto, imposed
as a result of such representation and payment of costs and expenses. Without
limitation on the foregoing provisions, the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim. The Company’s
control of the contest shall be limited to issues with respect to which a
Gross-Up Payments would be payable

 

--------------------------------------------------------------------------------


 

hereunder and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

 

(e)                                  Any and all of the fees and expenses of the
Accounting Firm in performing the determinations referred to in this Section 14
shall be borne solely by the Company. In addition, in the event the Executive
seeks any accounting, financial or legal services in connection with this
Section 14, any and all fees and expenses by such accountants, financial
advisors or counsel shall be fully reimbursed by the Company.

 

(f)                                    If at any time it appears that a tax may
become due and owing under this Section 14, then the Company and the Executive
shall consult with each other to determine if there is a mutually agreeable
method of reducing such tax.

 

(g)                                 Any Gross-Up Payments made by the Company
under this Section 14 shall be made by the end of the year following the year in
which the Executive pays the related tax.

 

15.          Notice.

 

Unless otherwise provided herein, any notice, request, certificate or instrument
required or permitted under this Agreement shall be in writing and shall be
deemed “given” upon personal delivery to the party to be notified or three
(3) business days after deposit with the United States Postal Service, by
registered or certified mail, addressed to the party to receive notice at the
address set forth above, postage prepaid. Either party may change its address by
notice to the other party given in the manner set forth in this Section 15.

 

If to the Executive, to:

 

Leslie Hudson, Ph.D.

(at the latest home address shown in the Company’s records)

 

If to the Company, to:

 

AVI BioPharma, Inc.

1 SW Columbia Street, Suite 1105

Portland, OR 97258

Attention: Chairman of the Board of Directors

 

With a copy (which shall not constitute notice) to:

 

Davis Wright Tremaine LLP

1300 SW Fifth Avenue, Suite 2300

Portland, OR 97201

Facsimile: 503.778.5299

Attn: Michael C. Phillips

 

--------------------------------------------------------------------------------


 

16.          Entire Agreement.

 

This Agreement constitutes the entire agreement between the parties and contains
all the agreements between them with respect to the subject matter hereof. It
also supersedes any and all other agreements or contracts, either oral or
written, between the parties with respect to the subject matter hereof;
provided, however, in the event any of Sections 6, 7, 8, 9, or 10 of this
Agreement is found unenforceable in any way, then the Sections 6, 7, 8, 9 or 10
shall be amended to conform with the applicable law.

 

17.                               Modification.

 

Except as otherwise specifically provided, the terms and conditions of this
Agreement may be amended at any time by mutual agreement of the parties,
provided that before any amendment shall be valid or effective, it shall have
been reduced to writing and signed by an authorized representative of the
Company and the Executive.

 

18.                               No Waiver.

 

The failure of any party hereto to exercise any right, power or remedy provided
under this Agreement or otherwise available in respect hereof at law or in
equity, or to insist upon compliance by any other party hereto with its
obligations, shall not be a waiver by such party of its right to exercise any
such or other right, power or remedy or to demand compliance.

 

19.                               Severability.

 

In the event that any section or provision of this Agreement shall be held to be
illegal or unenforceable, such section or provision shall be severed from this
Agreement and the entire Agreement shall not fail as a result, but shall
otherwise remain in full force and effect.

 

20.                               Assignment.

 

This Agreement shall be binding upon and inure to the benefit of the Company and
its successors and assigns, and shall be binding upon the Executive, his
administrators, executors, legatees, and heirs. In that this Agreement is a
personal services contract, it shall not be assigned by the Executive.  The
Company may assign its rights and obligations under this Agreement to a
successor-in-interest to all or substantially all of its assets of the Company,
provided the Company shall provide the Executive written notice of the
assignee’s agreement to assume the obligations of the Company hereunder
(accompanied by a copy of such assumption).  The Company shall not otherwise
assign it rights and obligations under this Agreement without the Executive’s
prior written consent (which may be provided in the sole and absolute discretion
of the Executive).

 

21.                               Dispute Resolution; Attorney Fees.

 

Except as otherwise provided in Section 10, the Company and the Executive agree
that any dispute between the Executive and the Company shall be submitted to a
mediator for

 

--------------------------------------------------------------------------------


 

nonbinding, confidential mediation. If the matter cannot be resolved with the
aid of the mediator, the Company and the Executive mutually agree to arbitration
of the dispute. The arbitration shall be in accordance with the then-current
Employment Dispute Resolution Rules of the American Arbitration Association (the
“AAA”) before an arbitrator who is licensed to practice law in the State of the
Company’s then headquarters. The arbitration shall take place in or near the
Company’s headquarters. The Executive and the Company will share the cost of the
arbitration equally, but each will bear their own costs and legal fees
associated with the arbitration. However, if the arbitrator determines that the
Executive has prevailed in the matter the arbitrator shall award the Executive
his reasonable attorneys’ fees and expenses and his portion of the costs of the
arbitration, which amount shall be paid by the Company with ninety (90) days of
it being made.  The Company and the Executive agree that the procedures outlined
in this provision are the exclusive method of dispute resolution.

 

22.                               Applicable Law.

 

This Agreement shall be construed and enforced under and in accordance with the
laws of the State of Oregon.

 

23.                               Counterparts.

 

This Agreement may be signed in two counterparts, each of which shall be deemed
an original and both of which shall together constitute one agreement.

 

24.                               Right to Change Business.

 

This Agreement and any rights or privileges granted to the Executive hereunder
shall not prevent the Company or any of the Company’s subsidiaries from
exercising its corporate powers to modify the business operations or activities
of such entity.

 

25.                               Headings.

 

The headings contained in this Agreement are for the convenience of reference
only and shall not define or limit the provision hereof.

 

26.                               Section 409A.

 

(a)                    It is the intention of the parties to this Agreement that
no payment or entitlement pursuant to this Agreement will give rise to any
adverse tax consequences to Executive or the Company with regard to Section 409A
of the Code. This Agreement shall be interpreted to that end and consistent with
that objective. The Company and the Executive shall, to the extent necessary to
comply with Section 409A of the Code and permitted thereunder, agree to act
reasonably and in good faith to mutually reform the provisions of this Agreement
to avoid the application of the additional tax and interest under
Section 409A(a)(1)(B) of the Code, provided that any such reformation shall not
negatively impact the economics of the Company or the Executive hereunder.
Notwithstanding any other provision herein, if Executive is a “specified
employee,” as defined in, and pursuant to, Treasury Regulation Section
1.409A-1(i) or any successor regulation, on the date

 

--------------------------------------------------------------------------------


 

of termination, no payment of any “deferred compensation”, as defined under
Treasury Regulation Section 1.409A or any successor regulation, shall be made to
Executive during the period lasting until the earlier of six (6) months from the
date of termination or upon Executive’s death.  If any payment to Executive is
delayed pursuant to the foregoing sentence, such payment instead shall be made
on the first business day following the expiration of the six (6) month period
referred to in the prior sentence or, if in the case of Executive’s death,
promptly thereafter.

 

(b)                   Except as otherwise specifically provided in this
Agreement, if any reimbursement to which the Executive is entitled under this
Agreement would constitute deferred compensation subject to Section 409A of the
Code, the following additional rules shall apply:  (i) the reimbursable expense
must have been incurred, except as otherwise expressly provided in this
Agreement, during the term of this Agreement; (ii) the amount of expenses
eligible for reimbursement during any calendar year will not affect the amount
of expenses eligible for reimbursement in any other calendar year; (iii) the
reimbursement shall be made not later than December 31 of the calendar year
following the calendar year in which the expense was incurred; and (iv) the
Executive’s entitlement to reimbursement shall not be subject to liquidation or
exchange for another benefit.

 

(c)                    With regard to any installment payment, each installment
thereof shall be deemed a separate payment for purposes of Section 409A of the
Code.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, AVI BioPharma, Inc. has caused this Agreement to be signed
by its duly authorized representative, and the Executive has hereunder set his
name as of the date of this Agreement.

 

 

COMPANY:

 

AVI BioPharma, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ K. Michael Forrest

 

 

 

K. Michael Forrest, Interim Chief Executive Officer

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

/s/ Leslie Hudson

 

 

 

Leslie Hudson, Ph.D.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

List of Offices and Directorships Held

 

Chief Executive Officer, Director of AVI BioPharma, Inc.

 

Boards of Directors of Nabi Bio Pharmaceutical

 

and

 

Hooper Holmes Inc.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Option Grant

 

AVI BIOPHARMA, INC.

STOCK OPTION AGREEMENT

 

Incentive Stock Option

 

This STOCK OPTION AGREEMENT is entered into the 8th day of February ,2008 (the
“Grant Date”) by and between AVI BIOPHARMA, INC., an Oregon corporation (the
“Company”), and Leslie Hudson, Ph.D. (the “Optionee”), pursuant to the Company’s
2002 Equity Incentive Plan (the “Plan”).  The Company and the Optionee agree as
follows:

 

1.         Option Grant.  The Company hereby grants to the Optionee on the terms
and conditions of this Agreement the right and the option (the “Option”) to
purchase all or any part of 667,000 shares of the Company’s Common Stock at a
purchase price of $1.09 per share.  To the maximum extent possible, the Option
is intended to be and shall be treated as an Incentive Stock Option, as defined
in Section 422A of the Internal Revenue Code of 1986, as amended (the “Code”). 
To the extent the Option may not be treated as an Incentive Stock Option under
the Code, the Option shall be treated as a non-qualified option under the Code.

 

2.         Terms and Conditions. The terms and conditions of the Option are as
set forth in the Plan, a copy of which is attached hereto as Exhibit A and as
set forth in that certain Employment Agreement dated February  8, 2008, by and
between the Company and Optionee, a copy of which is attached hereto as
Exhibit B (the “Employment Agreement”).  In the event of a conflict between the
Plan and the Employment Agreement, the terms and conditions of the Employment
Agreement shall control.

 

 

AVI BIOPHARMA, INC.

 

OPTIONEE

 

 

 

By:

/s/ K. Michael Forrest

 

 

/s/ Leslie Hudson

 

 

 

 

Name: K. Michael Forrest

 

Leslie Hudson, Ph.D.

 

 

 

Title: Interim Chief Executive Officer

 

 

 

 

 

4575 SW Research Way 

 

4575 SW Research Way

Suite 200

 

Suite 200

Corvallis, OR  97333

 

Corvallis, OR  97333

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Form of Restricted Stock Grant

 

AVI BIOPHARMA, INC

RESTRICTED STOCK GRANT AGREEMENT

 

This Restricted Stock Grant Agreement (this “Agreement”) is entered into by and
between AVI BioPharma, Inc. (“Company”), and Leslie Hudson, Ph.D. (“Recipient”),
effective February 8, 2008.

 

RECITALS

 

A.                                        WHEREAS, Company has adopted the AVI
BioPharma, Inc. 2002 Equity Incentive Plan (the “Plan”), a copy of which is
attached hereto as Exhibit A, to enable it to attract and retain experienced and
able directors, officers, employees and other key contributors and to provide an
additional incentive to these individuals to exert their best efforts for
Company and its shareholders;

 

B.                                          WHEREAS, Company’s Board of
Directors (the “Board”) has the authority under the Plan to grant restricted
stock;

 

C.                                          WHEREAS, in connection with that
certain Employment Agreement by and between the Company and Recipient dated the
date hereof (the “Employment Agreement”), a coy of which is attached hereto as
Exhibit B, the Board has determined to grant restricted stock to Recipient,
pursuant to the terms of the Plan and the Employment Agreement, and Recipient
desires to accept the grant on those terms.

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties agree as follows:

AGREEMENT

 

1.                               Stock Subject to this Agreement.  The stock
subject to this Agreement shall be Company’s common stock (the “Common Stock”),
presently authorized but unissued or subsequently acquired by Company.

 

2.                               Grant of Shares.  Company hereby grants to
Recipient, and Recipient accepts from Company, 333,333 shares of Common Stock
(the “Shares”).  Recipient shall be the sole owner of the Shares, subject to the
provisions of the Plan, the Employment Agreement and this Agreement, and Company
shall list Recipient as a shareholder on its corporate books and records.

 

3.                               Shares Subject to Restrictions on Transfer. 
Unless and until the Shares have vested in the manner set forth in Section 4,
the Shares may not be sold, transferred or otherwise disposed of, and will not
be pledged or otherwise hypothecated.  Company may instruct the

 

--------------------------------------------------------------------------------


 

transfer agent for its Common Stock to place a legend on the certificates
representing the Shares, or otherwise note its corporate records, as to the
restrictions on transfer set forth in this Agreement.

 

4.                               Terms and Conditions.  The terms and conditions
relating to Shares, including with respect to vesting, are set forth in the Plan
and the Employment Agreement.  In the event of a conflict between the Plan, this
Agreement and the Employment Agreement, the terms and conditions of the
Employment Agreement shall control.

 

5.                               Forfeiture.  Upon forfeiture, if any, in
accordance with the Employment Agreement, Recipient’s unvested Shares shall
automatically transfer back to Company, without payment from Company.  Recipient
hereby appoints the Company as Recipient’s true and lawful attorney-in-fact with
irrevocable power and authority in the name and on behalf of Recipient to take
any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate (or
certificates) evidencing the unvested Shares to Company upon any forfeiture.

 

6.               Tax Filing; Tax Withholding.  In connection with receiving the
Shares, Recipient may elect to file an election under section 83(b) of the
Internal Revenue Code of 1986, as amended (the “Code”), which election is
intended to accelerate the tax consequences of the transfer, regardless of the
potential effect of the vesting schedule of Section 4 or the risk of forfeiture
set forth in Section 5.  The choice to file an 83(b) election is entirely at
Recipient’s discretion.  Election under section 83(b) may be made by Recipient
on the form attached hereto as Exhibit C.

 

RECIPIENT UNDERSTANDS THAT TO BE VALID, AN ELECTION UNDER SECTION 83(b) OF THE
CODE MUST BE FILED WITH THE IRS WITHIN 30 DAYS OF THE DATE OF GRANT, A COPY OF
THE ELECTION MUST BE PROVIDED TO THE COMPANY, AND A COPY OF THE ELECTION MUST BE
ATTACHED TO RECIPIENT’S FEDERAL (AND POSSIBLY STATE) INCOME TAX RETURN FOR THE
YEAR OF THE ELECTION.  RECIPIENT ACKNOWLEDGES THAT IF HE CHOOSES TO FILE AN
ELECTION UNDER SECTION 83(B) OF THE CODE, IT IS RECIPIENT’S SOLE RESPONSIBILITY,
AND NOT THE COMPANY’S, TO MAKE A VALID AND TIMELY ELECTION.

 

7.                                       Status as Shareholder.  Except as
expressly stated in this Agreement, Recipient shall have the rights and
privileges of a shareholder of Company with respect to all the Shares,
regardless of their vested or unvested status, including the right to vote such
Shares and receive all dividends and distributions on such Shares.

 

8.                                       Changes in Shares.  In the event of any
merger, reorganization, consolidation, recapitalization, separation,
liquidation, stock dividend, split-up, Share combination, or other change in the
corporate structure of Company affecting the Shares, the Shares will be
increased, reduced or otherwise changed, and by virtue of any such change
Recipient will, in the capacity as owner of all the Shares, including any
unvested portion of the Shares, be entitled to new or additional or different
shares of stock, cash or securities, in the same manner as other shareholders of
Common Stock, provided that the new securities replacing the unvested Shares
will be subject to all of the conditions and restrictions that were applicable
to the unvested Shares

 

--------------------------------------------------------------------------------


 

pursuant to this Agreement.  Company in its absolute discretion at any time may
accelerate the vesting of all or any portion of such new or additional shares of
stock, cash or securities, rights or warrants to purchase securities or shares
or other securities acquired by the exercise of such rights or warrants.

 

--------------------------------------------------------------------------------


 

9.                                       No Employment Rights.  Nothing in this
Agreement will confer upon Recipient any right to continue in the employ or
service of Company or affect the right of Company to terminate the employment of
Recipient at any time with or without cause.  All such rights are set forth in
the Employment Agreement.

 

10.                                 Governing Law.  This Agreement shall be
governed by and construed with accordance the laws of the State of Oregon.

 

11.                                 Integration.  This Agreement, when read in
conjunction with the Plan and the Employment Agreement, contains the entire
agreement and understanding of the parties with respect to the subjects
discussed above, including but not limited to the topics of employment and
equity ownership in Company.  The parties agree that this Agreement expressly
supersedes all prior agreements or understandings, written or oral, provided
that if there is any disagreement between the terms of this Agreement, the Plan
and the Employment Agreement, the terms of the Employment Agreement shall
control.

 

IN WITNESS WHEREOF, the parties have signed this Agreement, effective as of the
date set forth in the first paragraph of this Agreement.

 

 

COMPANY: 

RECIPIENT: 

 

 

AVI BioPharma, Inc.

Leslie Hudson, Ph.D.

 

 

 

 

By:

/s/ K. Michael Forrest

 

/s/  Leslie Hudson

 

 

Name: K. Michael Forrest

 

 

 

Its: Interim Chief Executive Officer

 

 

 

Date: February 8, 2008

Date:  February 8, 2008

 

--------------------------------------------------------------------------------


 

AVI BIOPHARMA, INC.

RESTRICTED STOCK GRANT AGREEMENT

 

EXHIBIT C

 

Election Under Internal Revenue Code Section 83(b)

 

The undersigned hereby elects pursuant to §83(b) of the Internal Revenue Code
with respect to the property described below and supplies the following
information in accordance with the regulations promulgated thereunder:

 

1.

 

The name, address and taxpayer identification number of the undersigned is:

 

 

 

Name:

 

                                                                                            

Address:

 

                                                                                             

SSN:

 

                                                                                             

 

 

 

2.

 

Description of property with respect to which the election is made:

 

 

 

                                     (              ) shares of common stock of
AVI BioPharma, Inc. (the “Company”).

 

 

 

3.

 

The property was transferred during the calendar year                 .

 

 

 

4.

 

The nature of the restrictions to which property is subject are:

 

Pursuant to the terms of the AVI BioPharma, Inc. 2002 Equity Incentive Plan and
a corresponding Restricted Stock Grant Agreement (“Agreement”) between Company
and the undersigned dated as of          , the Shares shall vest as follows:
[          ].  To the extent that Recipient’s employment with Company terminates
for Cause (as defined in the Agreement) or without Good Reason (as defined in
the Agreement), Recipient’s unvested Shares shall be forfeited and automatically
transfer back to Company, without payment from Company.

 

5.

 

Fair market value of the property is $              .

 

 

 

6.

 

The amount paid for the property was $             .

 

 

 

7.

 

A copy of this statement was reported to Company.

 

 

 

 

 

 

 

Dated:                  , 200   .

Signature

 

 

 

 

 

 

 

Print Name

 

--------------------------------------------------------------------------------


 

Exhibit D

Form of Separation and Release Agreement

 

SEPARATION AND RELEASE AGREEMENT

 

THIS SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is between Leslie
Hudson, Ph.D. (the “Executive”) and AVI BioPharma, Inc. (the “Employer”), and is
effective eight (8) days after the Executive signs this Agreement (the
“Effective Date”).

 

The parties agree as follows:

 

1.           Resignation. The Executive resigned his position as Employer’s
Chief Executive Officer effective [effective date of termination] (the
“Resignation Date”).  The Executive has been paid his salary and other
compensation due on or before the Resignation Date other than           , less
all lawful or required deductions either as a result of a termination.

 

2.           Consideration.   In consideration of the Executive’s agreements
hereunder, the Employer shall pay to the Executive the amounts set forth and
described in that certain Employment Agreement dated effective the 8th day of
February 2008 (the “Employment Agreement”).

 

3.           Return of Company Property. The Executive represents that he has
returned all Employer property in his possession or under his control, including
but not limited to keys, credit cards, files, laptop computer and any and all
Company documents, which shall not include rolodex or address books (whether in
hard copy or electronic) or cell phone number.

 

4.           Release.

 

4.1            In exchange for the consideration paid to the Executive as set
forth in this Agreement, the Executive forever releases and discharges the
Employer, any of the Employer-sponsored employee benefit plans in which the
Executive participates, or was participating in, (collectively the “Plans”) and
all of their respective officers, members, managers, partners, directors,
trustees, agents, employees, and all of their successors and assigns (in such
capacities collectively the “Releasees”) from any and all claims, actions,
causes of action, rights, or damages, including costs and attorneys’ fees
(collectively the “Claims”) which the Executive may have arising out of his
employment (including Claims that may arise out of the Executive’s employment
agreement), on behalf of himself, known, unknown, or later discovered which
arose prior to the date the Executive signs this Agreement.  This release
includes but is not limited to, any Claims under any local, state, or federal
laws prohibiting discrimination in employment, including without limitation the
federal civil rights acts, Oregon Revised Statutes Chapter  659A, the Americans
with Disabilities Act, the Age Discrimination in Employment Act, or Claims under
the Employee Retirement Income Security Act, or Claims alleging any legal
restriction on the Employer’s right to terminate its employees, any Claims the
Executive has relating to his rights to or against any of the Plans, or personal
injury Claims, including without limitation wrongful discharge, breach of
contract, defamation, tortious interference with business expectancy,
constructive discharge, or infliction of emotional distress.  The Executive
represents that he has not filed any Claim against the Employer or its
Releasees, he has no knowledge of any facts that would support any Claim by

 

--------------------------------------------------------------------------------


 

the Executive against the Employer or by a third party against the Employer, and
that he will file a Claim at any time in the future concerning Claims released
in this Agreement; provided, however, that this will not limit the Executive
from filing a Claim to enforce the terms of this Agreement or the Employment
Agreement.  This release does not cover your rights of indemnification, to be
held harmless, to contribution or to directors and officers insurance coverage
or with regard to vested benefits or equity.

 

4.2           In consideration of the promises of the Executive as set forth
herein and subject to any claims surviving the termination of the Employment
Agreement, the Employer does hereby, and for its successors and assigns,
release, acquit and forever discharge the Executive from any and all actions,
causes of action, obligations, costs, expenses, damages, losses, claims,
liabilities, suits, debts, and demands (including attorneys’ fees and costs
actually incurred), of whatever character in law or in equity known or unknown,
suspected or unsuspected, from the beginning of time to the date of execution
hereof.

 

5.             Non-disparagement. The Executive and the Employer each agree for
three (3) years not to make disparaging statements about each other, except in
the case of statements that are required under applicable federal or state
securities laws or applicable rules and regulations of any exchange on which the
Employer’s stock is traded, to comply with legal process, normal competitive
type statements or to rebut statements of the other.

 

6.             Consideration and Revocation Periods. The Executive understands
and acknowledges the significance and consequences of this Agreement, that it is
voluntary, that it has not been given as a result of any coercion, and expressly
confirms that it is to be given full force and effect according to all of its
terms, including those relating to unknown Claims.  The Executive was hereby
advised of his right to seek the advice of an attorney prior to signing this
Agreement.  The Executive acknowledges that he has signed this Agreement only
after full reflection and analysis. Although he is free to sign this Agreement
before then, the Executive acknowledges he was given at least 21 days after
receipt of this document in which to consider it (the “Consideration Period”). 
If the Executive executes this Agreement prior to the end of the Consideration
Period, the Executive hereby waives any rights associated therewith. The
Executive may revoke this Agreement seven (7) days after signing it and forfeit
all benefits described in Section 2 of this Agreement. The Executive and the
Employer agree that any changes made to this Agreement during the Consideration
Period as a result of negotiations between the parties do not restart the
running of the Consideration Period.

 

7.             No Liability. This Agreement shall not be construed as an
admission by either party that it acted wrongfully with respect to the other.

 

8.             Severability. If any of the provisions of this Agreement are held
to be invalid or unenforceable, the remaining provisions will nevertheless
continue to be valid and enforceable.

 

9.             Entire Agreement. This Agreement represents and contains the
entire understanding between the parties in connection with its subject matter. 
All other prior written or oral agreements or understandings are merged into and
superseded by this Agreement.  The Executive acknowledges that in signing this
Agreement, he has not relied upon any representation or statement not set forth
in this Agreement made by the Employer or any of its representatives.

 

--------------------------------------------------------------------------------


 

10.           Arbitration and Attorney Fees. Section 21 of the Employment
Agreement shall govern any disputes with regard to this Agreement.

 

11.           Choice of Law. This Agreement is made and shall be construed and
performed under the laws of the State of Oregon.

 

PLEASE READ CAREFULLY.  THIS AGREEMENT INCLUDES A RELEASE OF CERTAIN KNOWN OR
UNKNOWN CLAIMS.

 

 

DATED this     day of   , 200X.

DATED this    day of      , 200X.

 

 

 

 

AVI BioPharma, Inc.

 

 

 

By:

 

 

 

 

Name:

Leslie Hudson, Ph.D.

Title:

 

 

--------------------------------------------------------------------------------